Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation " the upper side " in ln 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Boehm  20060232093 cited by applicant. 
Regarding claim 1, Boehm disclose a vehicle roof, comprising: a fixed roof element,10 having one of a glass,14  plastic or sheet metal panel provided with a circumferential molded section,  is formed by a section foam,12 molded to an edge,24 or a section injection molded to the edge,20 and having a circumferential frame-like connecting plate which is fastened to the glass, plastic or sheet metal panel by the molded section and which has a circumferential adhesive surface 12for attaching the fixed roof element to a vehicle body.

Regarding claim 2, Boehm disclose the vehicle roof according to claim 1, wherein the adhesive surface forms a frame surface which surrounds the molded section, fig.8.

Regarding claim 3, Boehm disclose wherein the adhesive surface is realized on the bottom side of a chamfer of the connecting plate, said chamfer being on the outside in relation to a center of the fixed roof element.

Regarding claim 4, Boehm disclose a roof substructure which is fixed relative to the vehicle and on which the fixed roof element is fastened via a bead of glue,12 disposed at the adhesive surface.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5,7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al WO 2005/115782.
Regarding claim 7, Boehm fails to circumferential cover rib which surrounds a see-trough section of the fixed roof element. However, Hubner et al teach a circumferential cover rib (34, Support frame).
It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose by Boehm to include circumferential cover rib as taught by Hubner et al to improve mechanical connection.

Regarding claim 5, Boehm as modified disclose wherein the connecting plate is realized in one piece.

Regarding claim 8, Boehm as modified disclose wherein the molded section,20 fills a circumferential reinforcing fin, 28 of the connecting plate disposed on the upper (near,30). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Boehm
in view of  Cocaign,6,971,704.
Regarding claim 6, Boehm fails to disclose, wherein the connecting plate has a fixing section for attaching a functional element, an element of a shading assembly.
However, Cocaign teaches a fixing section,13 for attaching a functional element, an element of a shading assembly,30.
It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose by Boehm to include an element of a shading assembly as taught by Cocaign in order  improve  the darkening function.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/115782

Regarding claim 9, Boehm as modified disclose vehicle roof according to claim 1, wherein a cover panel,14 made from glass, plastic or sheet metal is fastened to the connecting plate,18 via a second molded section which is formed by 
a foam molded section or an injection molded section which is realized circumferentially.


Regarding claim 10, Boehm as modified wherein the second molded section,32 fills a second upper-side reinforcing fin of the connecting plate, said reinforcing fin being realized at a shield section of the connecting plate.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Paetz in view of   in view of Ludwig et al 2006/0208539.
Regarding claim 11, Boehm as modified disclose wherein the connecting plate defines a first roof opening in the region of the fixed roof element covered by the glass, plastic or sheet metal panel, and which can selectively be closed or opened a lid element  and which is covered by a second glass, plastic or sheet metal panel which is immovable Boehm fails to disclose a  second roof opening, however Ludwig et al teach a section roof opening,18 which is cover by glass which is immovable against  a connecting plate.
It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose by Boehm to include a second roof opening as taught by Ludwig et al to reduce cost and improve roof module attachment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various prior are disclose. Stallfort- 6,848,739 teach adhesive surface 22,3, 9 (the folded edge) and Hinz et al (9,114,836) teaches the adhesive seals the connection of the roof panel and portion and reduce thermal distortion of the attached roof panel to the vehicle body. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PINEL E. ROMAIN
Primary Examiner
Art Unit 3612



/PINEL E ROMAIN/Primary Examiner, Art Unit 3612